«Per Curiam : The first section of the ordinance on which the assessment was based in this case, is as follows: “That curb walls be and are hereby ordered constructed on Market street, from the north curb line of Randolph street to the south curb line of Lake street, and rebuilt and repaired in said portion of Market street, where the same are not now in a good and sound condition, and that said Market street, from the north line of Randolph street to the south line of Lake street, be and is hereby ordered filled and paved with wooden blocks. Said work to be done under the superintendency of the Board of Public AYorks, conformably to the drawings prepared by said Board, and hereto annexed.” An ordinance similar to this was held, in Foss v. City of Chicago, 56 Ill. 354, to be void. So this must fall, for the same reasons given in that case. It is not distinguishable. The judgment is reversed and the cause remanded. Judgment reversed.